--------------------------------------------------------------------------------

Exhibit 10.1



[Dealer name and address]
 

   
July [__], 2019
To:
Turning Point Brands, Inc.
 




 
Attention:
[Title of contact]
 
Telephone No.:
[__________]
 
Facsimile No.:
[__________]



Re:
[Base][Additional] Call Option Transaction



The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[___________] (“Dealer”) and Turning Point Brands, Inc. (“Counterparty”) as of
the Trade Date specified below (the “Transaction”).  This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  Each party further agrees that this Confirmation together with
the Agreement evidence a complete binding agreement between Counterparty and
Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior or contemporaneous written
or oral communications with respect thereto.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum,
dated July [ ], 2019 (the “Offering Memorandum”), relating to the [__]%
Convertible Senior Notes due 2024 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD [__] (as increased by [up to]1 an aggregate principal amount of
USD [__] [if and to the extent that]2[pursuant to the exercise by]3 the Initial
Purchasers (as defined herein) [exercise]4[of]5 their option to purchase
additional Convertible Notes pursuant to the Purchase Agreement (as defined
herein)), pursuant to an Indenture [to be]6 dated July [  ], 2019 between
Counterparty and [Trustee Bank], as trustee (the “Indenture”).  In the event of
any inconsistency between the terms defined in the Offering Memorandum, the
Indenture and this Confirmation, this Confirmation shall govern.  The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Offering Memorandum.  If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation.  The parties further acknowledge that the
Indenture section numbers used herein are based on the [draft of the Indenture
last reviewed by Dealer as of the date of this Confirmation, and if any such
section numbers are changed in the Indenture as executed, the parties will amend
this Confirmation in good faith to preserve the intent of the
parties]7[Indenture as executed]8.  Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(l) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum or (y)
pursuant to Section 14.07 of the Indenture, subject, in the case of this clause
(y), to the second paragraph under “Method of Adjustment” in Section 3), any
such amendment or supplement will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.  For the purposes of
the Equity Definitions, the Transaction shall be deemed to be a Share Option
Transaction.
 

--------------------------------------------------------------------------------



1 Include in the Base Call Option Confirmation.
2 Include in the Base Call Option Confirmation.
3 Include in the Additional Call Option Confirmation.
4 Include in the Base Call Option Confirmation.
5 Include in the Additional Call Option Confirmation.
6 Insert if Indenture is not completed at the time of the Confirmation.
7 Include in the Base Call Option Confirmation.  Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.
8 Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
 

1.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form on the Trade
Date but without any Schedule except for:

 
(a) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine), and the election of USD as the
Termination Currency; and
 
(b) (i) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer with a “Threshold Amount” of three percent
of Dealer’s shareholders’ equity; provided that “Specified Indebtedness” shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business, (ii) the phrase “or becoming capable at such time
of being declared” shall be deleted from clause (1) of such Section 5(a)(vi) and
(iii) the following language shall be added to the end thereof “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”.
 
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates.  The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.  If there exists any ISDA Master Agreement between
Dealer and Counterparty or any confirmation or other agreement between Dealer
and Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.
 

2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

  General Terms.              
Trade Date:
July [__], 2019
   
 
     
Effective Date:
The Trade Date
   
 
     
Option Style:
“Modified American”, as described under “Procedures for Exercise” below
   
 
     
Option Type:
Call
   
 
     
Buyer:
Counterparty
   
 
     
Seller:
Dealer
   
 
     
Shares:
The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“TPB”).



2

--------------------------------------------------------------------------------

   
Number of Options:
[_______]9.  For the avoidance of doubt, the Number of Options shall be reduced
by any Options (or fractions of an Option) exercised by Counterparty.  In no
event will the Number of Options be less than zero.
           
Applicable Percentage:
[__]%
           
Option Entitlement:
A number equal to the product of the Applicable Percentage and [______]10.
           
Strike Price:
USD [______]
           
Cap Price:
USD [______]
           
Premium:
USD [______]
           
Premium Payment Date:
July [__], 2019
           
Exchange:
The New York Stock Exchange
           
Related Exchange(s):
All Exchanges
           
Excluded Provisions:
Section 14.04(i) and Section 14.03 of the Indenture.
         
Procedures for Exercise.
             
Conversion Date:
With respect to any conversion of a Convertible Note (other than any conversion
of Convertible Notes with a Conversion Date occurring prior to the Free
Convertibility Date (any such conversion, an “Early Conversion”), to which the
provisions of Section 10(i)(i) of this Confirmation shall apply), the date on
which the Holder (as such term is defined in the Indenture) of such Convertible
Note satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture (such Convertible Notes, the “Relevant
Convertible Notes” for such Conversion Date); provided, that, if Counterparty
has not delivered to Dealer a related Notice of Exercise, then in no event shall
a Conversion Date be deemed to occur hereunder (and no option shall be exercised
or deemed exercised hereunder) with respect to any surrender of a Convertible
Note for conversion in respect of which Counterparty has elected to designate a
financial institution for exchange in lieu of conversion of such Convertible
Note pursuant to Section 14.12 of the Indenture.
           
Free Convertibility Date:
[January 15, 2024]
           
Expiration Time:
The Valuation Time
           
Expiration Date:
[July 15, 2024], subject to earlier exercise.




--------------------------------------------------------------------------------



9 For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes.  For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.
10 Insert the initial Conversion Rate for the Convertible Notes.


3

--------------------------------------------------------------------------------

 
Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.
       
Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions,  on each Conversion Date
occurring on or after the Free Convertibility Date in respect of which a Notice
of Conversion that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to [(x)] the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred [minus (y) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated July [  ], 2019 between Dealer
and Counterparty (the “Base Call Option Confirmation”),]11 shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.
         
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
       
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing (which, for the
avoidance of doubt, may be by email) before 5:00 p.m. (New York City time) on
the Scheduled Valid Day immediately preceding the Expiration Date specifying the
number of such Options; provided that, if the Relevant Settlement Method for
such Options is (x) Net Share Settlement and the Specified Cash Amount (as
defined below) is not USD 1,000, (y) Cash Settlement or (z) Combination
Settlement, Counterparty shall provide Dealer a separate notice (the “Notice of
Final Settlement Method”) (which, for the avoidance of doubt, may be by email)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on the Free Convertibility Date specifying (1) the Relevant Settlement Method
for such Options, and (2) if the settlement method for the related Convertible
Notes is not Settlement in Shares or Settlement in Cash (each as defined below),
the fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”) and if Counterparty fails to
timely provide such Notice of Final Settlement Method, it shall be deemed to
have provided a Notice of Final Settlement Method indicating that the Relevant
Settlement Method is Net Share Settlement and that the settlement method for the
related Convertible Notes is a combination of cash and shares with a Specified
Cash Amount of USD 1,000. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes that is not Net Share Settlement with a Specified Cash Amount of USD
1,000.




--------------------------------------------------------------------------------



4

--------------------------------------------------------------------------------

   
Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that, if the principal trading session is extended past the close of trading on
the regular trading session for the Exchange, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.
           
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:
             
“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”
12
         
Settlement Terms.
           
Settlement Method:
For any Option, Net Share Settlement; provided that, if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Final Settlement Method for such Option.
           
Relevant Settlement Method:
In respect of any Option:
           

(i) if Counterparty has elected to settle its conversion obligations in respect
of the Relevant Convertible Note (A) entirely in Shares pursuant to Section
14.02(a)(iv)(A) of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”), (B) in a combination
of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to
USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;




--------------------------------------------------------------------------------



12 To conform to corresponding definition in Convertible Notes.


5

--------------------------------------------------------------------------------

   
(ii) if Counterparty has elected to settle its conversion obligations in respect
of the Relevant Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and
         
(iii) if Counterparty has elected to settle its conversion obligations in
respect of the Relevant Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.
       
Net Share Settlement:
If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.
         
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.
       
Combination Settlement:
If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:
         
(i)      cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that, if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and



6

--------------------------------------------------------------------------------

   
(ii)    Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that, if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero; provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.
         
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.
       
Cash Settlement:
If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.
       
Daily Option Value:
For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid Day
and the Cap Price, less (B) the Strike Price on such Valid Day; provided that,
if the calculation contained in clause (ii) above results in a negative number,
the Daily Option Value for such Valid Day shall be deemed to be zero.  In no
event will the Daily Option Value be less than zero.
       
Applicable Limit:
For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the Relevant Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
Relevant Convertible Note upon conversion of such Convertible Note multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over (ii) USD
1,000.



7

--------------------------------------------------------------------------------

 
Applicable Limit Price:
On any day, the opening price as displayed under the heading “Op” on Bloomberg
page TPB <equity> (or any successor thereto).
       
Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading.  If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day. 13
       
Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading.  If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day. 14
       
Business Day:
Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.
       
Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page TPB <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a commercially reasonable manner using,
if practicable, a volume-weighted average method).  The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.
       
Settlement Averaging Period:
For any Option, the [35]15 consecutive Valid Days commencing on, and including,
the [36th] Scheduled Valid Day immediately prior to the Expiration Date;
provided that, if the Notice of Final Settlement Method for such Option
specifies that Settlement in Shares or Low Cash Combination Settlement applies
to the Relevant Convertible Note, the Settlement Averaging Period shall be the
[70]16 consecutive Valid Days commencing on, and including, the [71st] Scheduled
Valid Day immediately prior to the Expiration Date.




--------------------------------------------------------------------------------



13 To be conformed to “Trading Day” as used for conversion settlement in
Indenture.
14 To be conformed to “Scheduled Trading Day” as used for conversion settlement
in Indenture.
15 To match the Observation Period in the Indenture.
16 Two times the Observation Period.


8

--------------------------------------------------------------------------------

 
Settlement Date:
For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.
       
Settlement Currency:
USD
       
Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”.  “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.
       
Representation and Agreement:
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).



3.
Additional Terms applicable to the Transaction.

 
Adjustments applicable to the Transaction:
 

 
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions (which Section shall
not apply for purposes of the Transaction, except as provided in Section 10(y)
below), a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price”, “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture).  For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the last sentence of the first
paragraph of Section 14.04(c) of the Indenture or the last sentence of Section
14.04(d) of the Indenture).



9

--------------------------------------------------------------------------------

 
Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions  (which Section shall not apply for purposes of the
Transaction, except as provided in Section 10(y) below), upon any Potential
Adjustment Event, the Calculation Agent shall make an adjustment to any one or
more of the Strike Price and the Option Entitlement corresponding to the
adjustment required to be made pursuant to the Indenture to the “Conversion
Rate” (as such term is defined in the Indenture).
         
Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:
         
(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 14.05 of
the Indenture, Section 14.07 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine in good
faith and in a commercially reasonable manner the adjustment to be made to any
one or more of the Strike Price, Number of Options and Option Entitlement in a
commercially reasonable manner; provided, that, notwithstanding the foregoing,
if any Potential Adjustment Event occurs during the Settlement Averaging Period
but no adjustment was made to any Convertible Note under the Indenture because
the relevant Holder (as such term is defined in the Indenture) was deemed to be
a record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall in good faith and in a commercially reasonable manner
make an adjustment, consistent with the methodology set forth in the Indenture,
to the terms hereof in order to account for such Potential Adjustment Event;
         
 (ii) in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the commercially reasonable costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities, with such
adjustments made assuming that Dealer maintains commercially reasonable hedge
positions, as a result of such event or condition not having been publicly
announced prior to the beginning of such period; and



10

--------------------------------------------------------------------------------

   
(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the commercially reasonable costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities, with such
adjustments made assuming that Dealer maintains commercially reasonable hedge
positions, as a result of such Potential Adjustment Event Change.
       
Dilution Adjustment Provisions:
Sections 14.04(a), (b), (c), (d) and (e)  and Section 14.05 of the Indenture.
       
Extraordinary Events applicable to the Transaction:
       
Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.
       
Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.



11

--------------------------------------------------------------------------------

 
Consequences of Merger Events /
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions (which
Section shall not apply for purposes of the Transaction except as provided in
Section 10(y) below), upon the occurrence of a Merger Event or a Tender Offer,
the Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares
(in the case of a Merger Event), Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction to the extent that an analogous adjustment is
required to be made pursuant to the Indenture in respect of such Merger Event or
Tender Offer, subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, Cancellation and Payment (Calculation Agent Determination) shall apply if
(A) Dealer is not able, in its good faith and commercially reasonable judgment,
to maintain effective hedge positions or (B) Dealer determines, in good faith
and reasonable judgment that it will not be in compliance with applicable legal
or regulatory requirements; provided further that, for the avoidance of doubt,
adjustments shall be made pursuant to the provisions set forth above regardless
of whether any Merger Event or Tender Offer gives rise to an Early Conversion.
       
Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) the phrase “exercise, settlement, payment
or any other terms of the Transaction (including, without limitation, the
spread)” shall be replaced with the phrase “Cap Price (provided that in no event
shall the Cap Price be less than the Strike Price)” and the words “whether
within a commercially reasonable (as determined by the Calculation Agent) period
of time prior to or after the Announcement Event” shall be inserted prior to the
word “which” in the seventh line, and (z) for the avoidance of doubt, the
Calculation Agent may determine whether the relevant Announcement Event has had
a material economic effect on the Transaction (and, if so, shall adjust the Cap
Price accordingly) on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be adjusted to be less than the Strike Price.  An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.



12

--------------------------------------------------------------------------------

 
Announcement Event:
(w) An Announcement Date occurs in respect of a Merger Event or Tender Offer or
any transaction or event or series of transactions and/or events that, if
consummated, would lead to a Merger Event or Tender Offer (as determined by the
Calculation Agent), (x) Counterparty makes a public announcement of an intention
to solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include a Merger Event or Tender Offer, (y) there occurs a
public announcement by (1) any Valid Third-Party Entity in respect of the
relevant transaction, (2) Counterparty or (3) any subsidiary of Counterparty, in
each case, of any potential acquisition by Counterparty and/or its subsidiaries
where the aggregate consideration exceeds 35% of the market capitalization of
Counterparty as of the date of such announcement (an “Acquisition Transaction”)
or (z) there occurs any subsequent public announcement of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (w), (x) or (y) of this sentence (including, without
limitation, a new announcement, whether or not by the same party, relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention) (in each
case, whether such announcement is made by Counterparty, its subsidiaries or a
Valid Third-Party Entity) (any event described in clause (w), (x), (y) or (z),
an “Announcement Event”).  For purposes of this definition of “Announcement
Event”, (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions; provided that Section 12.1(d) of the Equity Definitions is
hereby amended by replacing “10%” with “20% in the third line thereof.
       
Valid Third-Party Entity:
In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).



13

--------------------------------------------------------------------------------



 
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, (iv) inserting the words “by Counterparty or any Valid
Third-Party Entity” after the word “announcement” in the second and the fourth
lines thereof and (v) inserting the word “potential” following the words “in the
case of a” at the beginning of clauses (i) and (ii) therein.
       
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.




 
Additional Disruption Events:
           
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)” and (iv) adding the words “provided
that, in the case of clause (Y) hereof and any law, regulation or
interpretation, the consequence of such law, regulation or interpretation is
applied equally by Dealer to all of its similarly situated counterparties and/or
similar transactions, if any;” after the semi-colon in the last line thereof.
           
Failure to Deliver:
Applicable
           
Hedging Disruption:
Applicable; provided that:



14

--------------------------------------------------------------------------------

   
(i)      Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof:  “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:
         
“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
         
(ii)     Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof,  after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
       
Increased Cost of Hedging:
Applicable
       
Hedging Party:
For all applicable Additional Disruption Events, Dealer. Following any
determination by the Hedging Party hereunder and a written request by
Counterparty, the Hedging Party shall provide to Counterparty by e-mail to the
e-mail address provided by Counterparty a written explanation and report (in a
commonly used file format for the storage and manipulation of financial data)
describing in reasonable detail any determination made by it (including, as
applicable, any quotations, market data, information from internal sources used
in making such determinations, descriptions of the methodology and any
assumptions and basis used in making for such determination), it being
understood that the Hedging Party shall not be obligated to disclose any
proprietary or confidential models or proprietary or confidential information
used by it for such determination.
       
Determining Party:
For all applicable Extraordinary Events, Dealer; provided that when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.
         
Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty (which may be by email), Determining Party
will promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such determination or calculation (including any assumptions used in making such
determination or calculation), it being understood that in no event will
Determining Party be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it in making such determination or calculation or any information that is
subject to an obligation not to disclose such information.



15

--------------------------------------------------------------------------------

 
Non-Reliance:
Applicable
 


 

 
Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable
       
Additional Acknowledgments:
Applicable



4.
Calculation Agent.
Dealer; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.
         
Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty (which may be by email), the
Calculation Agent will promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such adjustment, determination or calculation (including
any assumptions used in making such adjustment, determination or calculation),
it being understood that in no event will the Calculation Agent be obligated to
share with Counterparty any proprietary or confidential data or information or
any proprietary or confidential models used by it in making such adjustment,
determination or calculation or any information that is subject to an obligation
not to disclose such information.
         
All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner.



5.
Account Details.




 
(a)
Account for payments to Counterparty:

 


Bank:
[____________]


ABA#:
[____________]


Acct No.:
[____________]


Beneficiary:
[____________]


Ref:
[____________]

 
Account for delivery of Shares to Counterparty:
 
[____________]
 

16

--------------------------------------------------------------------------------




(b)
Account for payments to Dealer:

 


Bank:
[____________]


ABA#:
[____________]


Acct No.:
[____________]


Beneficiary:
[____________]


Ref:
[____________]



Account for delivery of Shares from Dealer:
 
[____________]




6.
Offices.

 


(a)
The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 


(b)
The Office of Dealer for the Transaction is: [____________]

 
[Dealer’s Office Address]
 

7.
Notices.

 


(a)
Address for notices or communications to Counterparty:

 
Turning Point Brands, Inc.
[____________]
 


Attention:
[Title of contact]


Telephone No.:
[____________]


Facsimile No.:
[____________]






(b)
Address for notices or communications to Dealer:

 
[DEALER]
[_____________]


Attention:
[Title of contact]


Telephone No.:
[____________]


Facsimile No.:
[____________]



With a copy to:
 



Attention:
[Title of contact]

  Telephone No.:
[____________]


Facsimile No.:
[____________]



17

--------------------------------------------------------------------------------

8.
Representations and Warranties of Counterparty.

 
I.  Each of the representations and warranties of Counterparty set forth in
Section [1] of the Purchase Agreement (the “Purchase Agreement”), dated as of
July [_], 2019, among Counterparty, Cowen and Company, LLC, [as representatives
of the several Initial Purchasers party thereto] (the “Initial Purchasers”), are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein.  Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:
 


(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 


(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result (i) in a breach of the certificate of incorporation or by laws (or any
equivalent documents) of Counterparty, or (ii) in a breach of any applicable law
or regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument, except in the case
of clause (ii) for any such breach, default or lien that would not have a
material adverse effect on the Counterparty and its subsidiaries taken as a
whole.

 


(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act, the Exchange Act or state securities laws.

 


(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 


(e)
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 


(f)
Each of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.  All
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 


(g)
To the knowledge of Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being a financial
institution or broker-dealer.

 
18

--------------------------------------------------------------------------------


(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to this Transaction; (B) will exercise independent
judgment in evaluating the recommendations of any broker-dealer or its
associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million.

 


(i)
The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 


(j)
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 


(k)
Counterparty is not engaged in an “issuer tender offer” as such term is defined
in Rule 13e-4 under the Exchange Act with respect to any Shares or any security
convertible into or exchangeable or exercisable for any Shares nor is it aware
of any third party tender offer with respect to any such securities within the
meaning of Rule 13e-1 under the Exchange Act.

 


(l)
Counterparty is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or in violation of the Exchange
Act.

 


(m)
On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 


(n)
Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliate is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

 
II. Representations, Warranties and Covenants of Counterparty and Dealer.
Counterparty and Dealer hereby represent and warrant to Dealer and Counterparty,
respectively, on the date hereof and on and as of the Premium Payment Date that:
 


(a)
Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof.

 

9.
Representation and Warranty of the Dealer.

 


(a)
Dealer hereby represents and warrants to Counterparty on the date hereof and on
and as of the Premium Payment Date, that Dealer is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, other than a person that is an eligible contract participant under
Section 1a(18)(C) of the Commodity Exchange Act).

 
19

--------------------------------------------------------------------------------

10.
Other Provisions.

 


(a)
Opinions.  On or prior to the Premium Payment Date, Counterparty shall deliver
to Dealer an opinion of counsel, dated as of the Trade Date, with respect to
existence and good standing of Counterparty in Delaware, the due authorization,
execution and delivery of this Confirmation.

 


(b)
Repurchase Notices.  Counterparty shall, no later than the day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the Notice Percentage would reasonably be expected to be (i) greater
than [     ]17 % and (ii) greater by 0.5% than the Notice Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof);
provided that Counterparty may provide Dealer advance notice on or prior to any
such day to the extent it expects that repurchases effected on such day may
result in an obligation to deliver a Repurchase Notice (and in such case, any
such advance notice shall be deemed a Repurchase Notice to the maximum extent of
repurchases set forth in such advance notice as if Counterparty had executed
such repurchases); provided further that, if such repurchase, or the intention
to effect the same, would constitute material non-public information with
respect to Counterparty or the Shares, Counterparty shall make public disclosure
thereof at or prior to delivery of such Repurchase Notice.  The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares plus the number of Shares underlying
any other convertible bond hedge transactions or similar call options sold by
Dealer to Counterparty and the denominator of which is the number of Shares
outstanding on such day.  Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s commercially reasonable hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and reasonable and
documented out-of-pocket expenses (including reasonable attorney’s fees of one
outside counsel in each relevant jurisdiction), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
out-of-pocket expenses incurred (and supported by invoices or other
documentation setting forth in reasonable detail such expenses) in connection
with investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing.  If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding.  Counterparty shall not be liable to the extent that
the Indemnified Person fails to notify Counterparty within a commercially
reasonable period of time after any action is commenced against it in respect of
which indemnity may be sought hereunder. In addition, Counterparty shall not
have liability for any settlement of any proceeding contemplated by this
paragraph that is effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.  Counterparty shall not, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding contemplated by this paragraph that is in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject matter of such proceeding on
terms reasonably satisfactory to such Indemnified Person. Counterparty shall not
be liable for any losses, claims, damages or liabilities (or expenses relating
thereto) of any Indemnified Person that result from the bad faith, gross
negligence, willful misconduct or fraud of such Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities.  The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.  The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 


--------------------------------------------------------------------------------



17 To be 0.5% higher than the number of Share underlying the capped call
(including any additional capped call) of the Dealer with the highest Applicable
Percentage.


20

--------------------------------------------------------------------------------




(c)
Regulation M.  Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than
(i) a distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M and (ii) the distribution of the
Convertible Notes.  Counterparty shall not, until the second Scheduled Trading
Day immediately following the Effective Date, engage in any such distribution.

 


(d)
No Manipulation.  Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 


(e)
Transfer or Assignment.

 


(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 


(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 10(b) or any
obligations under Section 10(o) or 10(t) of this Confirmation;

 


(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 


(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are reasonably requested by and reasonably
satisfactory to Dealer;

 


(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 
21

--------------------------------------------------------------------------------


(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 


(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 


(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 


(ii)
Dealer may, without Counterparty’s consent, transfer or assign (a “Transfer”)
all or any part of its rights or obligations under the Transaction (A) to any
affiliate of Dealer (1) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than Dealer’s credit
rating at the time of such Transfer, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Dealer’s ultimate
parent, or (B) to any other recognized dealer in transactions of the same type
as the Transaction with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the Transfer and (2) BBB+ by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or Baa1 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided, that Dealer may transfer or assign pursuant
to this paragraph only if (A) Counterparty shall be entitled to a payment, on
any payment date, that is not less than the payment Counterparty would have
received in the absence of such transfer and/or assignment on account of any
deduction or withholding under Section 2(d)(i) of the Agreement, except to the
extent such deduction or withholding results from a Change in Tax Law occurring
after the date of such transfer and/or assignment and (B) no Event of Default,
Potential Event of Default or Termination Event will occur as a result of such
transfer and assignment.  If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that (after
giving effect to such transfer or assignment and any resulting change in
Dealer’s commercially reasonable Hedge Positions) no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that (after giving effect to such transfer or assignment and any
resulting change in Dealer’s commercially reasonable Hedge Positions) following
such partial termination no Excess Ownership Position exists.  In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 10(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party).  The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer and
each “group” of which Dealer is a member or may be deemed a member, in each case
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder, directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding.  The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding.  The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its commercially reasonable discretion. 
The “Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that, in the Dealer’s reasonable judgment based on advice of
counsel,  could give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of a
Dealer Person, or could result in an adverse effect on a Dealer Person, under
any Applicable Restriction, as determined by Dealer in its commercially
reasonable discretion, minus (B) 1% of the number of Shares outstanding. Dealer
shall provide counterparty with written notice of any transfer or assignment on
the date of or as promptly as practicable after the date of such transfer or
assignment.

 
22

--------------------------------------------------------------------------------




(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (each, a “Dealer
Designated Affiliate”) to purchase, sell, receive or deliver such Shares or
other securities, or to make or receive such payment in cash, and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations; provided that such Dealer Designated Affiliate
shall comply with the provisions of the Transaction in the same manner as Dealer
would have been required to comply.  Dealer shall be discharged of its
obligations to Counterparty to the extent such Dealer Designated Affiliate fully
performs the obligations designated by Dealer to such Dealer Designated
Affiliate under this Section 10(e)(iii).

 


(f)
Staggered Settlement.  If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

 


(i)
in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which shall occur on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 


(ii)
the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 


(iii)
if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 
23

--------------------------------------------------------------------------------


(g)
Dividends.  Notwithstanding anything to the contrary in this Confirmation, if at
any time during the period from and including the Effective Date, to but
excluding the Expiration Date, (i) an ex-dividend date for a regular quarterly
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that differs from the Regular Dividend on a per Share basis or (ii) if no
Ex-Dividend Date for a regular quarterly cash dividend occurs with respect to
the Shares in any quarterly dividend period of Counterparty, then the
Calculation Agent may make a corresponding adjustment to the Cap Price to
preserve the fair value of the Options to Dealer after taking into account such
dividend or lack thereof.  “Regular Dividend” shall mean USD [0.045] per Share
per quarter.  Upon any adjustment to the Initial Dividend Threshold (as defined
in the Indenture) for the Convertible Notes pursuant to the Indenture, the
Calculation Agent will make a corresponding adjustment to the Regular Dividend
for the Transaction.

 


(h)
[Insert relevant Dealer agency language, if any.][Reserved.]18

 


(i)
Additional Termination Events.

 


(i)
Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a “Notice of Conversion” (as defined in the
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder:

 


(A)
Counterparty shall, within five Scheduled Trading Days of the “Conversion Date”
(as defined in the Indenture) for such Early Conversion, provide written notice
(an “Early Conversion Notice”) to Dealer specifying the number of Convertible
Notes surrendered for conversion on such Conversion Date (such Convertible
Notes, the “Affected Convertible Notes”) and the anticipated settlement date,
and the giving of such Early Conversion Notice shall constitute an Additional
Termination Event as provided in this clause (i);

 


(B)
upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on the related conversion settlement date for such Early Conversion)
with respect to the portion of the Transaction corresponding to a number of
Options (the “Affected Number of Options”) equal to the lesser of (x) the number
of Affected Convertible Notes [minus the “Affected Number of Options” (as
defined in the Base Call Option Confirmation), if any, that relate to such
Affected Convertible Notes]19 and (y) the Number of Options as of the Conversion
Date for such Early Conversion;

 

--------------------------------------------------------------------------------



18 Possible language if relevant:
19 Include in Additional Call Option Confirmation only.


[Role of Agent. As a broker-dealer registered with the Securities and Exchange
Commission, [Agent Name] in its capacity as Agent will be responsible for (i)
effecting the Transaction, (ii) issuing all required confirmations and
statements to Dealer and Counterparty, (iii) maintaining books and records
relating to the Transaction as required by Rules 17a-3 and 17a-4 under the
Exchange Act and (iv) unless otherwise requested by Counterparty, receiving,
delivering, and safeguarding Counterparty’s funds and any securities in
connection with the Transaction, in compliance with Rule 15c3-3 under the
Exchange Act.


[Agent Name] is acting in connection with the Transaction solely in its capacity
as Agent for Dealer and Counterparty pursuant to instructions from Dealer and
Counterparty. [Agent Name] shall have no responsibility or personal liability to
Dealer or Counterparty arising from any failure by Dealer or Counterparty to pay
or perform any obligations hereunder, or to monitor or enforce compliance by
Dealer or Counterparty with any obligation hereunder, including without
limitation, any obligations to maintain collateral. Each of Dealer and
Counterparty agrees to proceed solely against the other to collect or recover
any securities or monies owing to it in connection with or as a result of the
Transaction. [Agent Name] shall otherwise have no liability in respect of the
Transaction, except for its gross negligence or willful misconduct in performing
its duties as Agent.]

24

--------------------------------------------------------------------------------


(C)
any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 10(m) shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this Section 10(i)(i)(C) as if Counterparty were not
the Affected Party) provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Indenture) of an Affected Convertible Note upon conversion thereof and (ii) the
number of Shares delivered (if any) to the Holder of an Affected Convertible
Note upon conversion thereof, multiplied by the Applicable Limit Price on the
settlement date for the cash to be paid and/or the Shares to be delivered to the
Holders (as defined in the Indenture) of such Affected Convertible Note, minus
(y) USD 1,000;

 


(D)
for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Convertible Notes remain outstanding; and

 


(E)
the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 


(ii)
Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture and such event of default
results in the Convertible Notes being accelerated and declared due and payable,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement (which Early Termination Date shall be on or as promptly as
reasonably practicable after Dealer becomes aware of the occurrence of such
acceleration).

 
25

--------------------------------------------------------------------------------


(iii)
Within five Scheduled Trading Days following any Repayment Event (as defined
below) with respect to any Convertible Notes (the “Repayment Event Notes”),
Counterparty shall notify Dealer of such Repayment Event and the aggregate
principal amount of Convertible Notes subject to such Repayment Event (any such
notice, a “Repayment Notice”); provided that any such Repayment Notice shall
contain an representation and warranty by Counterparty that, as of the
Repurchase Notice, Counterparty is not in possession of any material non-public
information regarding Counterparty or the Shares. [Any Repayment Notice
delivered to Dealer pursuant to the Base Call Option Confirmation shall be
deemed to be a Repayment Notice pursuant to this Confirmation and the terms of
such Repayment Notice shall apply, mutatis mutandis, to this Confirmation.]20 
The receipt by Dealer from Counterparty of any Repayment Notice shall constitute
an Additional Termination Event as provided in this Section 10(i)(iii).  Upon
receipt of any such Repayment Notice, Dealer shall designate an Exchange
Business Day following receipt of such Repayment Notice (which Exchange Business
Day shall be on or as promptly as reasonably practicable after the related
repurchase settlement date for the relevant repayment event) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Repayment Options”) equal to the lesser of (A) [(x)]
the aggregate principal amount of such Convertible Notes specified in such
Repayment Notice, divided by USD 1,000, [minus (y) the number of “Repayment
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes (and for the purposes of determining whether any
Options under this Confirmation or under the Base Call Option Confirmation will
be among the Repayment Options hereunder or under, and as defined in, the Base
Call Option Confirmation, the Convertible Notes specified in such Repayment
Notice shall be allocated first to the Base Call Option Confirmation until all
Options thereunder are exercised or terminated)]21, and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the Number of Options shall be reduced by the number of Repayment
Options. Any payment hereunder with respect to such termination (the “Repayment
Unwind Payment”) shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event, (3) no adjustments to the
Conversion Rate have occurred pursuant to an Excluded Provision, (4) the
corresponding Convertible Notes remain outstanding, (5) the relevant Repayment
and any conversions, adjustments, agreements, payments, deliveries or
acquisitions by or on behalf of Counterparty leading thereto had not occurred
and (6) the terminated portion of the Transaction were the sole Affected
Transaction.

 
 “Repayment Event” means that (i) any Convertible Notes are redeemed or
repurchased (whether in connection with or as a result of a fundamental change,
howsoever defined, or for any other reason) by Counterparty or any of its
subsidiaries, (ii) any Convertible Notes are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (other than as a result of an acceleration of the Convertible Notes that
results in an Additional Termination Event pursuant to Section 10(i)(ii)), or
(iv) any Convertible Notes are exchanged by or for the benefit of the “Holders”
(as defined in the Indenture) thereof for any other securities of Counterparty
or any of its subsidiaries (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction. For the avoidance of
doubt, any conversion of Convertible Notes (whether into cash, Shares,
“Reference Property” (as defined in the Indenture) or any combination thereof)
pursuant to the terms of the Indenture shall not constitute a Repayment Event.
 


(j)
Amendments to Equity Definitions.

 


(i)
Solely in respect of adjustments to the Cap Price pursuant to Section 10(y),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the
Company’s own stock or (b) an observable index, other than an index calculated
and measured solely by reference to Company’s own operations.”

 

--------------------------------------------------------------------------------



20 Insert for Additional Call Option Confirmation.
21 Insert for Additional Call Option Confirmation.


26

--------------------------------------------------------------------------------


(ii)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and (2)
inserting immediately prior to the semi-colon at the end of subsection (B)
thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”; provided that the period for dismissal, discharge, stay
or restraint therein shall be increased from within 15 days to within 60 days.

 


(iii)
(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect or, if Counterparty
represents to Dealer in writing at the time of such election that (i) it is not
aware of any material nonpublic information with respect to Counterparty or the
Shares and (ii) it is not making such election as part of a plan or scheme to
evade compliance with the U.S. federal securities laws, Counterparty may elect”.

 


(k)
Setoff.  Neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 


(l)
Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event (other than
on adjustments made by reference to the Indenture), the Calculation Agent shall
make such adjustment in a commercially reasonable manner by reference to the
effect of such event on Dealer, assuming that Dealer maintains a commercially
reasonable hedge position.

 


(m)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.  If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event, a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8.I(f) as of the date of such election and
(c) Dealer agrees, in its commercially reasonable discretion, to such election,
in which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) and Section 6(e) of the
Agreement, as the case may be, shall apply.

 
27

--------------------------------------------------------------------------------

 
Share Termination Alternative:
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.
       
Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
       
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.
       
Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent. If such Naturalization, Insolvency, or Merger Event involves
a choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.
       
Failure to Deliver:
Applicable
       
Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.



28

--------------------------------------------------------------------------------


(n)
Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 


(o)
Registration.  Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement customary for a registered secondary offering of a
similar size in respect of a similar issuer; provided, however, that, if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty, (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of a
similar size in respect of a similar issuer, in form and substance commercially
reasonably satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement; for the avoidance of doubt, any such adjustment shall be made
solely to the extent permitted under ASC 815-40); provided that no “comfort
letter” or accountants’ consent shall be required to be delivered in connection
with any private placements, or (iii) purchase the Hedge Shares from Dealer at
the then-current market price on such Exchange Business Days, and in the amounts
and at such time(s), reasonably requested by Dealer.

 


(p)
Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 


(q)
Right to Extend.  Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, to the extent Dealer reasonably determines, in the case of
clause (i), in its commercially reasonable judgment or, in the case of clause
(ii), based on advice of counsel, that such action is reasonably necessary or
appropriate (i) to preserve Dealer’s commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the stock
loan market or other relevant market or (ii) to enable Dealer to effect
purchases of Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements of
organizations with jurisdiction over Dealer or its affiliates, or with related
policies and procedures adopted by Dealer in good faith so long as such policies
and procedures would generally be applicable to counterparties similar to
Counterparty and transactions similar to the Transaction; provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 40 Valid Days after the original Valid Day or other date of
valuation, payment or delivery, as the case may be.

 
29

--------------------------------------------------------------------------------


(r)
Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 


(s)
Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 


(t)
Notice of Certain Other Events. Counterparty covenants and agrees that:

 


(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 


(ii)
(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 


(u)
Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 
30

--------------------------------------------------------------------------------


(v)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 


(w)
Early Unwind. In the event the sale of the [“Initial Securities”]22[“Optional
Securities”]23 (as defined in the Purchase Agreement) is not consummated with
the Initial Purchasers for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to Section 10(a), in each case
by 5:00 p.m. (New York City time) on the Premium Payment Date, or such later
date as agreed upon by the parties (the Premium Payment Date or such later date,
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 


(x)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 


(y)
Other Adjustments Pursuant to the Equity Definitions.  Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price other than pursuant to Section 10(g) above, the terms “Potential
Adjustment Event,” “Merger Event,” and “Tender Offer” shall each have the
meanings assigned to such term in the Equity Definitions (as amended by Section
10(j)(i)), and upon the occurrence of a Merger Date, the occurrence of a Tender
Offer Date, or declaration by Counterparty of the terms of any Potential
Adjustment Event, respectively, as such terms are defined in the Equity
Definitions, the Calculation Agent shall determine in a commercially reasonable
manner whether such occurrence or declaration, as applicable, has had a material
economic effect on the Transactions and, if so, may, in its commercially
reasonable discretion, adjust the Cap Price to preserve the fair value of the
Options to Dealer; provided that in no event shall the Cap Price be less than
the Strike Price; provided further that (i) any adjustment to the Cap Price made
pursuant to this Section 10(y) shall be made without duplication of any other
adjustment hereunder (including, for the avoidance of doubt, adjustment made
pursuant to (i) the provisions opposite the captions “Method of Adjustment,”
“Consequences of Merger Events / Tender Offers” and “Consequence of Announcement
Events” in Section 3 above and (ii) Section 10(g) above).

 


(z)
[Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

--------------------------------------------------------------------------------



22 Insert for Base Call Option Confirmation.
23 Insert for Additional Call Option Confirmation.


31

--------------------------------------------------------------------------------


(aa)
Risk Disclosure Statement. Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.]24

 


(bb)
Delivery of Tax Certificates. For purposes of Section 4(a)(i) of the Agreement,
on or prior to the Trade Date and at any other time reasonably requested by
Dealer, Counterparty shall have delivered to Dealer a properly completed
Internal Revenue Service Form W-9.

 


(cc)
Withholding Tax Imposed on Payments to Non-U.S. Counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to FATCA (a “FATCA Withholding
Tax”). “FATCA” is defined as Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code. For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of Section
2(d) of the Agreement.

 


(dd)
HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Code or any regulations issued
thereunder.

 


(ee)
Payee Tax Representations. For purposes of Section 3(f) of the Agreement,
Counterparty represents that it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the U.S. Treasury Regulations) for U.S. federal
income tax purposes and “exempt” within the meaning of sections 1.6041-3(p) and
1.6049-4(c) of the U.S. Treasury Regulations from information reporting on U.S.
Internal Revenue Service Form 1099 and backup withholding.

 


(ff)
[2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

 
Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio Data
Receiving Entity;
 
Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.
 
The Local Business Days for such purposes in relation to Dealer is [________]
and the Local Business Days for such purposes in relation to Counterparty is
[_________].
 

--------------------------------------------------------------------------------



24 To be included if applicable.


32

--------------------------------------------------------------------------------

The following are the applicable email addresses.
 
Portfolio Data:
 
Dealer:  [______________]
 
Counterparty: [______________]
 
Notice of discrepancy:
 
Dealer:  [______________]
 
Counterparty: [______________]
 
Dispute Notice:
 
Dealer:  [______________]
 
Counterparty: [______________]
 


(gg)
NFC Representation Protocol. The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the NFC Representation
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to the Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. Counterparty confirms that it enters into this Confirmation as a
party making the NFC Representation (as such term is defined in the NFC
Representation Protocol). Counterparty shall promptly notify Dealer of any
change to its status as a party making the NFC Representation.

 


(hh)
Bail-In Protocol. Notwithstanding anything contained in the Agreement, the
parties agree that the provisions of the ISDA 2016 Bail-In Article 55 BRRD
Protocol published by the International Swaps and Derivatives Association, Inc.
on 14 July 2016 (the “Bail-In Protocol”) shall be deemed to be incorporated into
and apply to the Agreement with effect from the date of this Confirmation as if
references in those provisions to “Protocol Covered Agreement” as defined in the
Bail-in Protocol were references to the Agreement, and on the basis that
references to the “Implementation Date” in the Bail-in Protocol shall be deemed
to be references to the date of this Confirmation.

 


(ii)
Contractual Recognition of UK Stay Resolution. Notwithstanding anything
contained in the Agreement, the parties agree that the provisions of paragraphs
1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the “UK Module”)
published by the International Swaps and Derivatives Association, Inc. on 3 May
2016, as amended from time to time, shall be deemed to be incorporated into the
Agreement as if references in those provisions to “Covered Agreement” were
references to the Agreement, and on the basis that: (i) Dealer shall be treated
as a “Regulated Entity” and as a “Regulated Entity Counterparty” with respect to
Counterparty, (ii) Counterparty shall be treated as a “Module Adhering Party”,
and (iii) references to the “Implementation Date” in the UK Module shall be
deemed to be references to the date of this Confirmation.]25

 


--------------------------------------------------------------------------------



25 As applicable and to be supplemented by other dealer specific provisions as
applicable.


33

--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer the fully executed Confirmation via
facsimile or e-mail.
 



Very truly yours,




 
[DEALER]
     
By:
   
Authorized Signatory
 
Name:



Accepted and confirmed
as of the Trade Date:
 

TURNING POINT BRANDS, INC.
     
By:
   
Name:
 
Title:
 

 
[Signature Page to [Base][Additional] Capped Call Confirmation]





--------------------------------------------------------------------------------